Citation Nr: 1827459	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death of the Veteran.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served as a member of the Regular Philippine Commonwealth Army, in the Recognized Guerilla and Combination service from January 31, 1945 to February 28, 1946.  The Veteran died in April 1973, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated January 2015 and March 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

This appeal was previously remanded in August 2016 to accommodate the Appellant's Board hearing request; however, the Appellant withdrew the hearing request in May 2017.  In an October 2017 decision, the Board denied entitlement to death pension benefits and remanded the claim for entitlement to service connection for cause of death of the Veteran for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Certificate of Death indicates that the Veteran died in April 1973, and that the immediate cause of death was shock, due to bleeding peptic ulcer.

2.  The Veteran was not service-connected for any disabilities at the time of his death.

3.  The probative evidence of record indicates that the Veteran's peptic ulcer manifested many years after service, and is not causally or etiologically related to service.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Appellant was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in September 2014 and December 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Appellant was not advised of the disabilities the Veteran was service-connected for during his lifetime, as he did not have any service-connected disabilities, absence of such notice is not prejudicial to the claim.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Appellant will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Appellant has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis 

The survivors of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C. § 1310 (2012).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C. § 1101, 1112; 38 C.F.R. § 3.312(a) (2017).

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

The probative evidence of record demonstrates cause of the Veteran's death is not causally or etiologically related to a disability which originated during his period of active service.  His Certificate of Death revealed that he died in April 1973 at the age of 44.  The Certificate of Death listed the immediate cause of death was shock, due to bleeding peptic ulcer.  At the time of his death, the Veteran was not service-connected for any disability.  STRs are absent of any findings or complaints related to stomach and/or gastrointestinal problems.  

The post-service evidence consists of the Certificate of Death, a June 2015 medical certificate from the hospital which treated the Veteran at the time of his death and a February 2018 VA medical opinion.  The June 2015 medical certificate notes that the Veteran was treated at the hospital from April 25, 1973 to April 26, 1973 with findings and a diagnosis of "peptic ulcer ? bleeding."  In the February 2018 VA medical opinion, the examiner concluded that it was less likely than not that any diagnosed "peptic ulcer" condition had its onset during active service or is related to such service.  The examiner was unable to find any manifestations of a peptic ulcer disability at any time in the evidence of record prior to the Veteran's death.  In so finding, the examiner noted there was a complete absence of any reference to "peptic ulcer" or any kind of abdominal pain, in the STRs.  He also pointed out that the lay statements of "stomach pain" in the June 2015 informal conference report, are vague and can mean pain in any part of abdomen, and not a specific peptic ulcer type of pain, which is located in the epigastrium and usually relieved by common antacid medicines.  The examiner then noted that, despite the assertion from the family, in the absence of any record, it was very difficult to ascribe the claimed pain to "peptic ulcer."  He pointed out that the June 2015 Medical Certificate reported that the Veteran was admitted to the facility from April 25, 1973 to April 26, 1973 for "as per records: (log book).- peptic ulcer ? Bleeding." and that there was question mark in front of peptic ulcer.  Therefore, he concluded that even at the time of death, the diagnosis of "peptic ulcer" was questionable.   

The Board has considered the Appellant's claims that the Veteran's death is related to a peptic ulcer that began during his active service.  While a lay person is competent to report treatment and symptoms of a disorder, he or she is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With respect to the lay statements by the Appellant in the June 2015 informal conference report regarding the Veteran's complaints of stomach pain after the war continuously until his death these statements are competent.  However, her assertions that his complaints of post-service stomach pain is the same disability as the peptic ulcer diagnosed in the Certificate of Death and that this same disability began during his active service would constitute medical conclusions, which she is not competent to make as a lay person.  Thus these statements are afforded little probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Appellant's claim for service connection for cause of death of the Veteran that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Appellant's claim for service connection for the cause of death of the Veteran is denied.


ORDER

Service connection for the cause of death of the Veteran is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


